DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the present application exceeds 150 words.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6, 4, 2, 7, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, and 7 of copending Application No. 17/543,568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim does not require the specifically claimed structure, however, paragraph 84 of the specification states that the 1,2-diazide quinone includes 1,2-benzoquinonediazide-4-sulfonic acid (as applicants cite in the specification as reading on the claimed compound).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/879,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim does not require the specifically claimed structure, however, paragraph 86 of the specification states that the 1,2-diazide quinone includes 1,2-benzoquinonediazide-4-sulfonic acid (as applicants cite in the specification as reading on the claimed compound).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 7, 4 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of copending Application No. 16/664,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim does not require the specifically claimed structure, however, paragraph 74 of the specification states that the 1,2-diazide quinone includes 1,2-benzoquinonediazide-4-sulfonic acid (as applicants cite in the specification as reading on the claimed compound).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 7, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of U.S. Patent application No. 16/402,284 that was allowed on 6/20/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim does not require the specifically claimed structure, however, paragraph 85 of the specification states that the 1,2-diazide quinone includes 1,2-benzoquinonediazide-4-sulfonic acid (as applicants cite in the specification as reading on the claimed compound).
Claims 1 and 2, 4, and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 10 of U.S. Patent No. 11,106,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim does not require the specifically claimed structure, however, paragraph 107 of the specification states that the 1,2-diazide quinone includes 1,2-benzoquinonediazide-4-sulfonic acid (as applicants cite in the specification as reading on the claimed compound).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the term “composition (on the basis of the solids content)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al (JP 2008-170937).
With regards to claims 1 and 4, Araki teaches a photosensitive composition (title) that has positive photosensitivity (0002) and that contains a siloxane polymer, a copolymer having the structural unit as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(0005) (reading on the acrylic copolymer) and a quinonediazide compound (0004) having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(0071).
With regards to claim 2, Araki teaches the siloxane to have the following repeating unit:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(0011) wherein
[0012](R 6 represents any of hydrogen, an alkyl group having 1 to 10 carbon atoms, an
alkenyl group having 2 to 10 carbon atoms, and an aryl group having 6 to 15 carbon
atoms, and each of R 6 may be the same or different.). R 7 represents any of
hydrogen, an alkyl group having 1 to 6 carbon atoms, an acyl group having 1 to 6
carbon atoms, and an aryl group having 6 to 15 carbon atoms, and each of the
plurality of R 7 may be the same or different. In the organosilane of general formula
(4), R 6 represents any of hydrogen, an alkyl group having 1 to 10 carbon atoms, an
alkenyl group having 2 to 10 carbon atoms, and an aryl group having 6 to 15 carbon
atoms, and each of R 0 and R 3 may be the same or different. 6. Further, all of these
alkyl, alkenyl, and aryl groups may have a substituent, and may be unsubstituted or
unsubstituted, and may be selected according to the characteristics of the
composition. As an example of an alkyl group, they are a methyl group, an ethyl
group, n-propyl group, an isopropyl group, n-butyl group, t-butyl group, n-hexyl
group, and n-decyl group, A trifluoromethyl group, a 2,2,2-trifluoroethyl ester
group, a 3,3,3-trifluoropropyl group, a 3 - glycidoxypropyl group, a 2 - (3,
4-epoxycyclohexyl)ethyl group, a 3-aminopropyl group, a 3-mercaptopropyl ester group,
a 3 - isocyanate propyl group) may be used. Specific examples of the alkenyl group
include a vinyl group, a 3 - acryloxypropyl group, and a 3-methacryloxy propyl group.
Specific examples of the aryl group include a phenyl group, a tolyl group, a
p-hydrxyphenyl group, a 1-(p-hydrxyphenyl)ethyl group, a 2-(p-hydrxyphenyl)ethyl
group, a 4-hydroxy-5-(p-hydrxyphenyl carbonyloxy)pentyl group, and a naphthyl group.
(0012).
With regards to claim 3, Araki teaches n, the claimed m, to be 0 (0013).
With regards to claim 5, Araki teaches the amount of the copolymer to be 1 to 10 parts per weight per 100 parts by weight of the polysiloxane (0047).
With regards to claim 6, Araki teaches the composition to include a quinonediazide compound (0004).
With regards to claim 7, Araki teaches the composition to include an epoxy group (0054).
With regards to claim 8, Araki teaches the composition to contain a surfactant (0060).
With regards to claim 9, Araki teaches the composition to be used to form a cured film (0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references qualify as 102(a)(2) and have a shared assignee with the current invention: Lee et al (US 2022/0206388), Kim et al (US 2020/0407510), Kim et al (US 2020/0174368), Lee et al (US 2019/0369493), Kim et al (US 2019/0204737), and Kim et al (US 2020/0409266).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763